Crosby, J.
This is an action for personal injuries received by the plaintiff while in the store of the defendants. She testified that she was acquainted with one Homans, a salesman in the defendants’ employ, and that he had invited her to the store; that after making some purchases on the street floor she went with Homans to the basement, which she described as “rather dark, darker than upstairs,” (although she also testified that she had no difficulty in seeing her way round); that after reaching the basement she walked up a wooden incline or runway to another room where she purchased some blankets, and then Homans took hold of her right arm and conducted her down the centre of the runway. She also testified as follows: “when I reached a point about half way down the runway my feet commenced to slip away from me and I fell and broke my hip.” It appeared that the runway was extensively used for rolling heavy trucks loaded with goods over it and that it was smooth and slippery in the centre. There was a strip of rubber matting twenty-one inches wide on the right side of the runway as the plaintiff walked down it, which, she testified, she did not see until after she fell as Homans was walking beside her and was between her and the matting.
The plaintiff was rightfully in the defendants’ store by their invitation and they owed to her the duty to maintain the premises in a reasonably safe condition for her to use in accordance with the invitation. The jury could have found that the runway had been provided by the defendants as a means of passage.for their customers, and that it was in a slippery and dangerous condition which made it unsafe for the plaintiff to pass over. Such a finding would warrant a finding of negligence.
It could not have been ruled as matter of law that the plaintiff was not in the exercise of due care. Hendricken v. Meadows, 154 Mass. 599. McDermott v. Sallaway, 198 Mass. 517. St. 1914, c. 553. The circumstance that she did not see the rubber matting and did not walk on it in passing down the incline is not conclusive as to her conduct; the jury may have found that she could not readily see it because the place was not properly lighted, or they may have found that because Homans was walking beside *168her it was hidden from- her view; accordingly, she cannot be said to have been careless as matter of law. Marwedel v. Cook, 154 Mass. 235. Marston v. Reynolds, 211 Mass. 590.
The defendants’ requests for rulings could not properly have been given for the reasons stated.

Exceptions overruled.